UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* VB Clothing, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 91821Y101 (CUSIP Number) February 28, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) ¨ Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 13G CUSIPNo. 91821Y101 Page 2 of 5 Pages 1 Names of reporting persons/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Christopher Esposito 2 Check the appropriate box if a member of a group (a)¨ (b)¨ 3 SEC use only 4 Citizenship or place of organization United States Numberof shares beneficially ownedby each reporting person with 5 Sole voting power 6 Shared voting power 0 7 Sole dispositive power 8 Shared dispositive power 0 9 Aggregate amount beneficially owned by each reporting person 10 Check if the aggregate amount in Row (9) excludes certain shares¨ 11 Percent of class represented by amount in Row (9) 9.98%* 12 Type of reporting person IN * The percentage of shares beneficially owned as set forth in row 11 above is based on 10,170,000 shares of Common Stock of the Issuer outstanding as of February 24, 2013. 13G CUSIP No. 91821Y101 Page 3 of 5 Pages Item1(a) Name of Issuer: VB Clothing, Inc. Item1(b) Address of Issuer’s Principal Executive Offices: 40 Jackson Street, Suite 1140 Worcester, Massachusetts 01608 Item2(a) Name of Person Filing: Christopher Esposito, the “Reporting Person.” Item2(b) Address of Principal Business Office or, If None, Residence 102 River Road Topsfield, MA 01983 Item2(c) Citizenship: United States Item2(d) Title of Class of Securities: Common Stock, $0.001 par value per share Item2(e) CUSIP Number: 91821Y101 Item3. Statement Filed Pursuant to Rule 13d-1(b) or 13d-2(b) or (c): Not applicable. Item4. Ownership (a) Amount Beneficially Owned: 1,015,640 (b) Percent of Class: 9.98% (c) Number of shares as to which the person has: (i) Sole power to vote or direct the vote: 1,015,640 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 1,015,640 (iv) Shared power to dispose or to direct the disposition of: 0 13G CUSIP No. 91821Y101 Page 4 of 5 Pages Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following¨ . Not applicable. Item6. Ownership of More Than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certifications Not applicable. 13G CUSIP No. 91821Y101 Page 5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March 7, 2013 By: /s/ Christopher Esposito Name: Christopher Esposito
